ORDER
PER CURIAM:
Medical Building Limited Partnership appeals from an award on a jury verdict in a personal injury case in which Robert C. Morris was awarded $90,000. The appellant presents evidentiary issues on appeal, including a contention that it should have been permitted to introduce records of a personality profile evaluation of the plaintiff conducted three years before the injuries in question in this case suggesting that, at that time, the plaintiff suffered from hypochondria.
The judgment is affirmed. Rule 84.16(b).